O’Gobman, J.
We think the judgment in this case is sufficiently supported by the proofs. The circumstance that plaintiff’s horse and all of his wagon, except the hind wheel, crossed the track before the collision lends probability to his statement that defendant’s car was almost a block away when he attempted to cross the street. If, as claimed by the defendant’s witnesses, plaintiff suddenly turned in, in front of defendant’s approaching car, the horse would undoubtedly have been struck instead of the hind wheel of the wagon. The case presented a conflict respecting the facts, and the inferences fairly deducible therefrom, and with the conclusion of the court below we see no reason for interfering.
Beekman, P. J., and Giegebich, J., concur.
Judgment affirmed, with costs.